           Case 2:18-cv-02241-APG-BNW Document 19 Filed 02/15/19 Page 1 of 7



     WRIGHT, FINLAY & ZAK, LLP
 1
     Christopher A.J. Swift, Esq.
 2   Nevada Bar No. 11291
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cswift@wrightlegal.net
 6   lrobbins@wrightlegal.net
 7   Attorneys for Defendants, U.S. Bank National Association, as Trustee for MASTR Asset Backed
     Securities Trust 2006-HE5 Mortgage Pass-Through Certificates, Series 2006-HE5 (incorrectly identified
 8   in Plaintiff’s Complaint as “US Bank, National Association”), Western Progressive – Nevada, Inc.; and
     Ocwen Loan Servicing, LLC
 9
10                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
11
12   ALFRED CLARK,                                           Case No.: 2:18-cv-02241-APG-PAL

13
                     Plaintiff,                              MOTION TO STAY DISCOVERY
14
             vs.
15
16   NEW CENTURY MORTGAGE COMPANY;
     US BANK, NATIONAL ASSOCIATION;
17   BARKLAYS CAPITAL REAL ESTATE INC.;
     WESTERN PROGRESSIVE – NEVADA, INC.;
18   OCWEN LOAN SERVICING, LLC; DOES I-X
19   inclusive; and ROE CORPORATIONS I-X
     inclusive,
20
                     Defendants.
21
22
             COMES NOW Defendants, U.S. Bank National Association, as Trustee for MASTR Asset
23
     Backed Securities Trust 2006-HE5 Mortgage Pass-Through Certificates, Series 2006-HE5 (incorrectly
24
25   identified in Plaintiff’s Complaint as “US Bank, National Association”) (hereinafter “U.S. Bank),

26   WESTERN PROGRESSIVE – NEVADA, INC. (hereinafter “Western Progressive); and OCWEN
27   LOAN SERVICING, LLC (hereinafter “Ocwen”) (collectively, the “Defendants”), by and through their
28
     counsel of record, Christopher A.J. Swift, Esq. and Lindsay D. Robbins, Esq. of the law firm of Wright,


                                                             1
     ________________________________________________________________________________________________________________
           Case 2:18-cv-02241-APG-BNW Document 19 Filed 02/15/19 Page 2 of 7



     Finlay & Zak, LLP, and hereby moves pursuant to Fed. R. Civ. P. 26(c) for a protective order staying
 1
 2   discovery pending a ruling on Defendant BARCLAYS CAPITAL REAL ESTATE INC. (hereinafter

 3   “Barclays”) Motion to Dismiss [ECF No. 8] and Defendants’ Joinder thereto [ECF No. 9].
 4
             DATED this 15th day of February, 2019.
 5
                                                     WRIGHT, FINLAY & ZAK, LLP
 6
                                                     /s/ Lindsay D. Robbins
 7                                                   Christopher A.J. Swift, Esq.
 8                                                   Nevada Bar No. 11731
                                                     Lindsay D. Robbins, Esq.
 9                                                   Nevada Bar No. 13474
                                                     7785 W. Sahara Ave., Suite 200
10
                                                     Las Vegas, Nevada 89117
11                                                   Attorneys for Defendants, U.S. Bank National Association,
                                                     as Trustee for MASTR Asset Backed Securities Trust 2006-
12                                                   HE5 Mortgage Pass-Through Certificates, Series 2006-HE5
                                                     (incorrectly identified in Plaintiff’s Complaint as “US Bank,
13
                                                     National Association”), Western Progressive – Nevada,
14                                                   Inc.; and Ocwen Loan Servicing, LLC

15
16                            MEMORANDUM OF POINTS AND AUTHORITIES

17       I. INTRODUCTION
18           This is Plaintiff Alfred Clark’s (hereinafter “Plaintiff”) third attempt at initiating baseless
19
     litigation against Defendants. On September 7, 2016, Plaintiff filed his first complaint, Case No. 2:16-cv-
20
     02113-GMN-GWF, alleging Wrongful Foreclosure, Violation of 15 U.S.C. § 1692, and Violation of
21
22   Public Law §§ 95-109, 806, 807, 808, 812, and 813 (hereinafter “First Complaint”). According to the

23   dismissal filed by Clark, the First Complaint was dismissed on April 18, 2017 because the Court refused
24   to grant Clark in pro forma status. Plaintiff filed his second action on April 17, 2017 and alleged the same
25
     causes of action in Case No. 2:17-cv-01065-JAD-VCF (hereinafter “Second Complaint”). U.S. Bank
26
     responded with a Motion to Dismiss and requested that the court stay discovery while the Motion to
27
28   Dismiss was pending. The court granted the Motion to Stay Discovery on October 4, 2017, stating that



                                                             2
     ________________________________________________________________________________________________________________
           Case 2:18-cv-02241-APG-BNW Document 19 Filed 02/15/19 Page 3 of 7



     due to the “high likelihood that the complaint will be significantly limited in scope if not eliminated when
 1
 2   the pending motion to dismiss is decided”, there was good cause to stay discovery. See Order Granting

 3   Motion to Stay, attached hereto as Exhibit A. A few months later on March 16, 2018, the court also
 4
     granted U.S. Bank’s Motion to Dismiss Plaintiff’s Second Complaint in its entirety finding that
 5
     Plaintiff’s wrongful foreclosure claim was premature and his FDCPA claim was time-barred. See Order
 6
 7   Granting Motion to Dismiss, attached hereto as Exhibit B.

 8           Plaintiff initiated the instant matter by filing the instant Complaint on November 21, 2018 [ECF
 9   No. 1], asserting the same claims as before: that Defendants lacks standing to foreclose, Violation of 15
10
     U.S.C. § 1692, and Fraud (hereinafter “Third Complaint”). The 127-page pleading identifies defendants
11
     New Century Mortgage Company (“New Century”), U.S. Bank, Barclays, Western Progressive, and
12
13   Ocwen, in connection with a Note and Deed of Trust. Plaintiff’s Third Complaint identifies a few causes

14   of action – some general, some specific – then engages in conclusory allegations that specify neither
15   which Defendant(s) acted, nor which particular violations occurred. Attached to the Third Complaint are
16
     voluminous exhibits that do little to clarify his claims.
17
             Plaintiff’s main contention appears to be an allegation that the assignment of the Deed of Trust
18
19   from New Century, through Barclays, to U.S. Bank was invalid due to New Century’s bankruptcy

20   proceeding filed in 2007. See Third Complaint, p. 9, ¶¶ 30-31. Plaintiff claims that, based on this
21
     supposed “invalid” assignment, the ongoing efforts to foreclose upon the subject property are without
22
     authority and are therefore invalid. Plaintiff extends this allegation, then, to contend that all Defendants
23
     have been acting in concert to deprive him of his rightful property. In essence, Plaintiff failed to fulfill his
24
25   obligations as mortgagor and now for the third time seeks to pass the consequences of his failure on to

26   the loan servicer and lender. This is nothing more than an attempt by Plaintiff to keep his home without
27
28



                                                             3
     ________________________________________________________________________________________________________________
           Case 2:18-cv-02241-APG-BNW Document 19 Filed 02/15/19 Page 4 of 7



     having to satisfy his duties under the Note and Deed of Trust. None of Clark’s claims can be
 1
 2   maintained against the Defendants in this matter.

 3           On December 21, 2018, Barclays moved for dismissal on the following grounds: First, Clark
 4
     lacks standing to challenge the Assignment, and even if he did have standing, there is no legal basis
 5
     to do so. [ECF No. 8.] Second, Clark’s claims fail because they are either time-barred or fail to
 6
 7   meet the pleading requirements. Id. And, finally, Clark’s claims are barred by claim preclusion. Id.

 8   Defendants joined in the Motion to Dismiss filed by Barclays on December 21, 2018 [ECF No. 9.].
 9
             Plaintiff’s Opposition to Barclay’s Motion and Defendants’ Joinder fails to refute any of the
10
     arguments contained in the Motion to Dismiss. Despite claims that Plaintiff’s Third Complaint lacked
11
12   specificity and clarification, Plaintiff failed to supplement his pleadings with any factual bases for his

13   claims. Plaintiff failed to clarify any of his claims with the proper elements and/or tests, and did not
14   specify or qualify any of his claims. Plaintiff instead used his Opposition as a platform to reiterate his
15
     Third Complaint, and even “double down” on facts that are contrary to the record in this case. Plaintiff
16
     seeks to have Defendants and this Court employ guesswork to evaluate his claims for relief, and leaves
17
18   the reasoning and legal analysis to others. Because Plaintiff fails to meet his burden in bringing these

19   claims, and because Plaintiff fails to refute the arguments raised by Defendants, Plaintiff’s Third
20
     Complaint should be dismissed in its entirety, with prejudice.
21
             Accordingly, because Plaintiff has failed to adequately plead his claims and his claims are
22
     baseless, a stay of discovery is justified as stated herein.
23
24       II. ARGUMENT

25           District courts have broad discretion to stay discovery. The Supreme Court has recognized that
26
     discovery should not be permitted until a plaintiff has stated a viable cause of action. Ashcroft v. Iqbal,
27
     556 U.S. 662, 679 (2009) (“Rule 8 marks a notable and generous departure from the hyper-technical,
28



                                                             4
     ________________________________________________________________________________________________________________
           Case 2:18-cv-02241-APG-BNW Document 19 Filed 02/15/19 Page 5 of 7



     code-pleading regime of a prior era, but it does not unlock the doors of discovery for a plaintiff armed
 1
 2   with nothing more than conclusions.”) And the Ninth Circuit has found that, when faced with a motion to

 3   dismiss, the “sounder practice [is] to determine whether there is any reasonable likelihood that plaintiffs
 4
     can construct a claim before forcing the parties to undergo the expense of discovery.” Rutman Wine Co.
 5
     v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987). The Rutman court also stated that the
 6
 7   “purpose of Fed. R. Civ. P. 12(b)(6) is to enable defendants to challenge the legal sufficiency of

 8   complaints without subjecting themselves to discovery.” Id.
 9          Staying discovery in this action is appropriate given the high probability that Defendants will
10
     prevail on the Motion to Dismiss. See Clemons v. Hayes, No. 10-011, 2011 WL 2112006, at *4 (D. Nev.
11
     May 26, 2011) (granting motion to stay discovery where it appeared “unlikely” that the plaintiff’s claim
12
13   would survive a motion to dismiss); Buckwater v. Nev. Bd. Of Med. Exam’rs, No. 2:10-cv-02034-KJD-

14   GWF, 2011 WL 841391, at *3 (D. Nev. Mar. 7, 2011) (finding that “it appears probable” that the
15   defendant’s motion to dismiss would be granted and therefore staying discovery). As detailed in Barclays
16
     Motion to Dismiss, Plaintiff’s claims are deficient both because they fail to state a claim upon which
17
     relief can be granted and they fail under the basic pleading standard of Fed. R. Civ. P. 8. Engaging in
18
19   discovery on a factually deficient complaint would unnecessarily burden the Defendants.

20          Prior courts have recognized this burden and the deficiencies in Plaintiff’s pleadings. Indeed,
21
     Judge Ferenbach granted Defendants’ request for a stay of discovery with respect to Plaintiff’s Second
22
     Complaint while the Motion to Dismiss was pending. See Exhibit A. The same concerns exist in the
23
     Plaintiff’s Third Complaint, which asserts the same causes of action. Accordingly, the same result is
24
25   requested by Defendants - that the Court stay discovery while the Motion to Dismiss is pending.

26   ///
27
     ///
28



                                                             5
     ________________________________________________________________________________________________________________
           Case 2:18-cv-02241-APG-BNW Document 19 Filed 02/15/19 Page 6 of 7



         III. CONCLUSION
 1
 2             The Court should grant Defendants’ Motion to Stay Discovery and issue a protective order

 3   staying discovery until such time as the Court has rendered a decision on the Motion to Dismiss (ECF
 4
     No. 8).
 5
               DATED this 15th day of February, 2019.
 6
 7                                                   WRIGHT, FINLAY & ZAK, LLP

 8                                                   /s/ Lindsay D. Robbins
                                                     Christopher A.J. Swift, Esq.
 9                                                   Nevada Bar No. 11731
                                                     Lindsay D. Robbins, Esq.
10
                                                     Nevada Bar No. 13474
11                                                   7785 W. Sahara Ave., Suite 200
                                                     Las Vegas, Nevada 89117
12                                                   Attorneys for Defendants, U.S. Bank National Association,
                                                     as Trustee for MASTR Asset Backed Securities Trust 2006-
13
                                                     HE5 Mortgage Pass-Through Certificates, Series 2006-HE5
14                                                   (incorrectly identified in Plaintiff’s Complaint as “US Bank,
                                                     National Association”), Western Progressive – Nevada,
15                                                   Inc.; and Ocwen Loan Servicing, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                             6
     ________________________________________________________________________________________________________________
           Case 2:18-cv-02241-APG-BNW Document 19 Filed 02/15/19 Page 7 of 7



                                           CERTIFICATE OF SERVICE
 1
 2           Pursuant to F.R.C.P. 5(b) and Electronic Filing Procedure IV(B), I certify that on the 14th day of

 3   February, 2019, a true and correct copy of this MOTION TO STAY DISCOVERY was transmitted
 4   electronically through the Court’s e-filing electronic system to the attorney(s) associated with this case
 5
     and/or served by depositing a true copy of same in the United States Mail, at Las Vegas, Nevada,
 6
     addressed as follows:
 7
 8
     Alfred Clark
 9   5613 Harmony Ave.
     Las Vegas, NV 89107
10
     Liteone62@yahoo.com
11
12                                                           /s/ Tonya Sessions
13                                                           An Employee of WRIGHT, FINLAY & ZAK, LLP

14
                                                    EXHIBIT LOG
15
16    Exhibit A        Order Granting Motion to Stay
      Exhibit B        Order Granting Motion to Dismiss
17
18
19
20
21
22
23
24
25
26
27
28



                                                             7
     ________________________________________________________________________________________________________________
